UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                                 No. 02-50016


   AGAPE METRO HOUSING, INC; DOMICILE PROPERTY MANAGEMENT INC;
                     PEPPERIDGE PARTNERS, LP

                                                    Plaintiffs-Appellants,


                                      VERSUS


                      GENERAL STAR INDEMNITY COMPANY,

                                                          Defendant-Appellee.




          Appeal from the United States District Court
                For the Western District of Texas
                           (01-CV-978)
                              December 11, 2002


Before HIGGINBOTHAM, DUHÉ and DeMOSS, Circuit Judges.

PER CURIAM*:

     Appellants       Agape   Metro    Housing,   Inc.,    Domicile   Property

Management,    Inc.    and    Pepperidge   Partners,      L.P.   (collectively

“Agape”) filed suit in Texas state court against General Star

Indemnity Co. (“General Star”) alleging breach of contract, breach

of good faith, and violations of the Texas Insurance Code Articles


     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
21.21 and 21.55.                  The complaint stemmed from an insurance policy

issued by General Star to Agape for apartments located in San

Antonio, Texas.                 General Star removed the action to federal court

and Agape sought to remand the action back to state court pursuant

to a “service of suit” clause contained in the insurance policy.

The district court denied the motion to remand and sua sponte

dismissed the action on res judicata grounds because a federal

court        had       already      entered   a   declaratory   judgment   as   to   the

applicability of the insurance policy at issue as to Agape.                      Agape

now appeals.

          Having carefully reviewed the record of this case and the

parties’ respective briefing, we conclude that the district court

did not err in denying Agape’s motion to remand to state court

and did not err in dismissing Agape’s claims sua sponte based on

res judicata.                  We therefore AFFIRM the district court’s decision.

AFFIRMED.




G:\opin\02-50016.opn.hrd.wpd                      2